SETH, Circuit Judge,
concurring:
I concur in the opinion by Judge Baldock, but add some emphasis on the position of this circuit expressed in two previous opinions. Thus we held in Operating Engineers Local Union No. 3 v. Bohn, 737 F.2d 860 (10th Cir.), after a reference to the “test” in Nadeau v. Helgemoe, 581 F.2d 275 (1st Cir.):
“Under this test, a plaintiff who brings an action alleging a civil rights violation, but who does not receive a judgment on the merits is still a prevailing party for section 1988 purposes if he makes two showings. First, plaintiff’s lawsuit must be causally linked to the securing of the relief obtained. Second, the defendant’s conduct in response to the lawsuit must be required by law. Id. at 281.”
In my view, by Operating Engineers Local Union No. 3 v. Bohn, 737 F.2d 860 (10th Cir.), and by J & J Anderson, Inc. v. Town of Erie, 767 F.2d 1469 (10th Cir.), we have adopted Nadeau and both the therein *964described causal connection requirement and the requirement that defendants’ conduct be required by law. The court in Nadeau as to the second element, said:
“Even if plaintiffs can establish that their suit was causally related to the defendants’ actions which improved their condition, this is only half of their battle. The test they must pass is legal as well as factual. If it has been judicially determined that defendants’ conduct, however beneficial it may be to plaintiffs’ interests, is not required by law, then defendants must be held to have acted gratuitously and plaintiffs have not prevailed in a legal sense.”
The two elements of Nadeau were thus approved by this circuit. The term “gratuitous conduct” acquired a definition by our cases (as well as by Nadeau as an action not required by law. In J & J Anderson we held that regardless of the result of the lawsuit it must be determined whether the suit “as a matter of law, involved the vindication of rights secured to the plaintiff by the Constitution.” We there quoted from Williams v. Leatherbury, 672 F.2d 549 (5th Cir.), as to the causal connection requirement and then significantly emphasized the following from Leatherbury, “and that defendant’s conduct was required by law, i.e., not a wholly gratuitous response to an action that in itself was frivolous or groundless.”
The emphasis in the Leatherbury quotation in J & J Anderson puts together the two requirements and the second — as required by law — not gratuitous — as an independent requirement. We have gone down the road a long way with the two requirements and, in my view, Operating Engineers and J & J Anderson have to control.
With the elements in place the plaintiff here must fail because the dispute originated as to the validity of a particular treatment requested by the plaintiff, and resisted by the prison.
It was thus like several cases wherein we have considered such disputes as to the proper medical treatment. This as a matter of law did not involve a vindication of rights secured by the Constitution.
The prison did not fully agree to the prisoner’s demands but did administer some estrogen, but the medical dispute was not really resolved. The results or consequences of the estrogen, which were apparently not fully anticipated, did in any event require the release of the plaintiff from prison in that it raised the management problem to an impossible level. The release was not the relief sought by the prisoner but appears to have been the only solution. The attorney for the plaintiff performed a service to all concerned and in a professional manner, but unfortunately I see no category in which to place it other than as a pro bono service.
I so agree with the opinion by Judge Baldock.